Citation Nr: 1023267	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

The Veteran's appeal was remanded by the Board in September 
2008.  In pertinent part, the Board directed that the RO ask 
the Veteran for more information concerning a 1975 inservice 
motor vehicle accident during which the Veteran claimed he 
injured his back, so that the RO could obtain the related 
police report.  The RO sent a letter requesting this 
information in October 2008, but the Veteran did not respond.  
The September 2008 Remand also indicated that the RO must 
obtain VA outpatient treatment records earlier than May 2002 
and/or later than March 2004.  Review of the claims file 
reveals that this was accomplished in October 2008.  Finally, 
the September 2008 Remand requested that the RO schedule the 
Veteran for a VA examination to determine the etiology of any 
back disability found; examinations were conducted in March 
2009 and August 2009.  Accordingly, the Board finds that 
there has been substantial compliance with the directives of 
the September 2008 Remand in this case, such that an 
additional remand to comply with such directives is not 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to recertification of the Veteran's appeal to the 
Board, but prior to the issuance of this decision, additional 
correspondence submitted by the Veteran with respect to his 
appeal was received in May 2010.  After review of this 
correspondence, the Board finds that remand for consideration 
by the RO is not required, as it does not concern the 
remaining issue on appeal.  Accordingly, appellate 
adjudication may proceed.

Subsequent to the September 2008 Remand, service connection 
was granted for a headache disability in the January 2010 
rating decision.  As that action constitutes a full grant of 
the benefits sought on appeal, the issue is no longer before 
the Board.  However, the May 2010 correspondence described 
above was a daily log detailing the frequency of the 
Veteran's headaches.  Lay statements concerning 
symptomatology may constitute an informal claim for increase.  
See 38 C.F.R. § 3.157(b) (2) (2009).  The Board so finds that 
the Veteran's submission constitutes an informal claim for an 
increased evaluation for his service-connected headache 
disability.  Accordingly, it is referred to the RO for the 
appropriate development.

In September 2007, the Veteran and his wife testified at a 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been included in the claims 
file.


FINDINGS OF FACT

1.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine are currently diagnosed.

2.  The Veteran's service treatment records show treatment 
for low back pain in September 1976, in conjunction with 
treatment for gonorrheal urethritis, and a report of 
subjective recurrent back pain in his August 1976 report of 
medical history.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's low back disability to his military 
service, nor did a low back disability manifest to a 
compensable degree within one year of service.


CONCLUSION OF LAW

A low back disability was not incurred in, or aggravated by, 
active military service, nor may it be presumed to be related 
to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A June 2003 letter 
satisfied the duty to notify provisions; additional letters 
were sent in June 2004 and October 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in March 2006 and 
October 2008 letters.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and most identified private medical records have 
been obtained; the Veteran indicated that he had received 
treatment at Johns Community Hospital, but that facility 
informed VA in March 2009 that they had no record of him 
having been treated there.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  A May 2004 VA inquiry to the Social Security 
Administration found that the Veteran was not in receipt of 
disability benefits from that agency.  38 C.F.R. § 3.159 (c) 
(2).  VA spine examinations were conducted in March 2009 and 
August 2009; the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders 129 
S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran contends that he sustained a low 
back disability as a result of incidents during his military 
service.  Specifically, he asserts that he injured his back 
when he fell down a slippery, wet hill during boot camp in 
1974, after which he had short-term back pain, and reinjured 
his back a year later in a motor vehicle accident, at which 
point the back pain reoccurred.  He argues that his back pain 
has existed intermittently since that time and now radiates 
to his lower extremity.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that he was 
involved in a motor vehicle accident in approximately July 
1975, which resulted in treatment for headaches, dizziness, 
and blackouts; of those records concerning the motor vehicle 
accident, there is no mention of back pain or injury.  He 
reported a four-day history of back pain in September 1976, 
when he was treated for gonorrheal urethritis, and a report 
of subjective recurrent back pain in a report of medical 
history on service separation in August 1976, but the 
examining physician found no evidence of back symptomatology 
or a diagnosed back disability on the objective service 
separation examination in August 1976.

Subsequent to service, private treatment records dated in 
June 1999 showed that the Veteran sustained acute lumbosacral 
strain after he fell backward from a standing position to a 
metal floor.  X-rays were negative for fracture and there was 
no evidence of related neurologic symptoms.  A June 2003 
lumbar spine x-ray showed bilateral L5 spondylolysis and 
associated grade 1 anterior spondylolisthesis with no loss of 
vertebral body height.  June 2003, August 2003, and June 2004 
private treatment records show continued reports of and 
treatment for low back pain.  May 2002 and July 2003 VA 
outpatient treatment records show continued reports of and 
treatment for low back pain.  February 2004 VA treatment 
record reported the Veteran's complaint of low back pain 
since boot camp, which now radiated to his left buttock.  An 
April 2004 VA outpatient treatment record noted the Veteran's 
history of chronic low back pain with radiation down the left 
leg, but with intact bowel, bladder, and erectile function.  
May 2004 VA outpatient treatment records noted the Veteran's 
reports of low back pain and indicated that he was being 
treated for multilevel degenerative lumbar spine disease.

At the March 2009 VA examination, the Veteran reported that 
in 1974, during boot camp, he fell down a slippery hill made 
wet by rain, and felt back pain which subsided a few days 
later.  He also stated that he was later involved in a motor 
vehicle accident which "probably brought the low back pain 
again."  He noted current symptoms to include constant lower 
lumbosacral area pain with no radiation.  Physical 
examination showed limited lumbar range of motion but no 
abnormal neurologic findings.  Lumbosacral strain with mild 
degenerative joint disease was diagnosed.  At the August 2009 
VA examination, the Veteran reiterated the history of his 
1974 boot camp fall and his 1975 motor vehicle accident, and 
noted that his low back pain was constant and radiated from 
his lower back to his tailbone, with numbness in the medial 
aspect of his left lower leg.  Spondylolysis of L5-S1 with 
grade 1 anterolistesis with bilateral foraminal narrowing was 
diagnosed. 

Despite a currently diagnosed low back disability, the 
probative and persuasive evidence of record does not show 
that it is related to the Veteran's military service.  The 
March 2009 VA examiner concluded that the Veteran's low back 
disability was not caused by or otherwise related to an 
incident in his military service, as there was no evidence 
that the Veteran experienced back pain in conjunction with 
his claimed motor vehicle accident, and that the only 
documented evidence of low back pain was in conjunction with 
treatment for gonorrheal urethritis.  The August 2009 VA 
examiner also concluded that it was less than likely that the 
Veteran's current back disability was related to service.  
While it was obvious that the Veteran had degenerative joint 
disease and degenerative disc disease of the lumbar spine 
currently, the examiner explained, there was only one small 
entry in the service treatment records and the subjective 
report on the service separation examination as to back pain.  
Therefore, the examiner saw no substantiating documentation 
that the Veteran's current back pain was service-connected.

The Board finds that the March 2009 VA examiner's opinion can 
only be afforded minimal probative weight.  Indeed, the March 
2009 VA examiner's opinion is based on the premise that the 
only report of back pain in service occurred at the time the 
Veteran was being treated for gonorrheal urethritis.  
However, the Veteran's August 1976 subjective report of 
medical history clearly mentions recurrent back pain, and the 
Veteran's indication on that form that he experienced back 
pain is credible lay evidence of his symptoms at that time.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The August 2009 VA examiner's opinion, on the other hand, is 
afforded significant probative weight, as it takes into 
consideration both mentions of back pain in the service 
treatment records, to include the Veteran's lay statement, 
but still finds that there was no evidence to suggest that 
the Veteran's current back disability was related to those 
two isolated mentions in the service treatment records.  

Moreover, the August 2009 VA examiner's opinion is supported 
by the evidence of record.  Even though the Veteran reported 
recurrent back pain on service separation examination, and 
his statement in that regard is credible, no back disability 
was diagnosed at that time, or for more than 20 years 
subsequent to service separation.  Indeed, continuity of 
symptomatology of the claimed back disability from the time 
of the Veteran's separation from service is not shown; in the 
1999 private emergency room records, the Veteran denies any 
chronic disabilitys or relevant medical history.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when a veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed disability).  Although the Veteran has asserted that 
his current back disability is related to the claimed 
inservice incidents, his opinion in this regard is not 
probative, as he is a layperson without medical training and 
therefore not qualified to render medical opinions regarding 
the etiology of medical disabilitys.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  For these reasons, service connection for a 
low back disability is denied, to include on a presumptive 
basis since there is no evidence that the Veteran's had 
arthritis that was manifested to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

Because the probative and persuasive evidence of record does 
not relate the Veteran's low back disability to his military 
service, the preponderance of the evidence is against his 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


